DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1 and 2 of the remarks, filed 01/28/2022, with respect to claims 1, 4, 6 and 7 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1, 4, 6 and the 35 USC 103 rejection of claim 7 have been withdrawn. 

Allowable Subject Matter
Claims 2, 3 and 5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 2, the prior art of record neither shows nor suggests the combination of structural elements wherein a variable capacitor connected between a radio-frequency power supply and a load: a first detector configured to detect an index value that determines an impedance matching between the radio-frequency power supply and the load, and a first state value that indicates a state of a radio-frequency power input from the radio-frequency power supply; a second detector configured to detect a second state value that indicates a state of a radio-frequency power output to the load; adjustment circuitry configured to adjust a capacitance value of the variable capacitor in a stepwise manner such that the index value detected by the first detector falls within a target range indicating completion of the impedance matching; and diagnosis circuitry configured to diagnose an abnormality of the variable capacitor, the first detector, or the second detector based on the capacitance value 
With respect to claim 3, the prior art of record neither shows nor suggests the combination of structural elements wherein a variable capacitor connected between a radio-frequency power supply and a load: a first detector configured to detect an index value that determines an impedance matching between the radio-frequency power supply and the load, and a first state value that indicates a state of a radio-frequency power input from the radio-frequency power supply; a second detector configured to detect a second state value that indicates a state of a radio-frequency power output to the load; adjustment circuitry configured to adjust a capacitance value of the variable capacitor in a stepwise manner such that the index value detected by the first detector falls within a target range indicating completion of the impedance matching; and diagnosis circuitry configured to diagnose an abnormality of the variable capacitor, the first detector, or the second detector based on the capacitance value adjusted by the adjustment circuitry, the first state value detected by the first detector, and the second state value detected by the second detector.
With respect to claim 5, the prior art of record neither shows nor suggests the combination of structural elements comprising a variable capacitor connected between a radio-frequency power supply and a load; a detector configured to detect an index value that determines an impedance matching between the radio-frequency power supply and the load; adjustment circuitry configured to adjust a capacitance value of the variable capacitor in a stepwise manner such that the index value detected by the detector falls within a target range indicating completion of the impedance matching; and diagnosis circuitry configured to monitor a number of times of capacitance value adjustment which is a number of times a capacitance value of the variable capacitor has been adjusted by the adjustment circuitry, and diagnose an abnormality of the variable capacitor or the detector based on the number of times of capacitance value adjustment and the index value detected by the detector.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2011/0214811 discloses an automatic matching method, computer-readable 
storage medium, automatic matching unit, and plasma processing apparatus.

US PUB 2004/0244688 discloses a plasma processing apparatus.
US PUB 2004/0050327 discloses a vertically translatable chuck assembly and method for a 
plasma reactor system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858